DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a centrifugal clutch of a refrigeration unit in combination with the remainder of the structure set forth in claim 1, particularly "each leaf spring having… an indicator tab extending from the second side of the frame".  Similarly, the prior art does not disclose or render obvious a motivation to provide for a leaf spring for a centrifugal clutch in combination with the remainder of the structure set forth in claim 13, particularly "an indicator tab extending from the second side of the frame".
Dissett ‘657 discloses a centrifugal clutch of a refrigeration unit including leaf springs 60.  However, no indicator tabs are provided on the leaf spring. The purpose of the indicator tab is to determine when the clutch is worn.  The concept of providing a wear indicator in a centrifugal clutch is known per se.  Roberts ‘873 discloses a centrifugal clutch including a stop collar 22 functioning as a wear indicator.  However, this wear indicator is not provided on a tab of the leaf spring. Abergel ‘135 discloses a leaf spring with a tab, but the spring is not utilized within a centrifugal clutch, and the tab doesn’t appear to be an “indicator tab” for the purposes of indicating wear.  There is no motivation provided in the prior art to combine these teachings or other teachings to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Buthe ‘776 discloses a non-centrifugal clutch with a leaf spring indicator.  Jansson ‘920 and Okuno ‘355discloses a centrifugal clutch with leaf springs. Conway ‘884 is a commonly owned centrifugal clutch with wear limiter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R MORRIS/Primary Examiner, Art Unit 3659